DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic et al (US20190094858) in view of Piekniewski et al (US20160086052).
Regarding claim 26, Radosavljevic teaches a method for automatically annotating a robotic map, comprising: 
smoothing the entire map (para. [0111], [0116], parking prediction system 102 perform a smoothing process on the one or more feature maps based on receiving the one or more feature maps; spatial smoothing);
performing edge detection on the entire map to find edges in the map (para. [0116], thresholding. Thresholding is used for image segmentation, which locates boundaries in images such as lines and curves);  
performing a nearest neighbor clustering technique to identify clusters (para. [0116], clustering); 
creating a convex hull for the clusters (para. [0120], parking prediction system 102 creates a polygon (e.g., a convex hull, a convex envelope, etc.) around one or more elements of the map. For example, parking prediction system 102 creates a polygon around a cluster of elements that include map data that indicates the one or more elements are associated with a parking location); and 
displaying the final map (312 in fig. 3, para. [0016], [0080], [0128], output the map data associated with the map that includes a labeled parking location associated with the parking location and the labeled parking location comprises a segment of a parking lane of a roadway of the road; Output component 312 includes a component that provides output information from device 300 (e.g., a display); parking prediction system 102 outputs the map and/or map data associated with the map).

Radosavljevic fails to teach performing a flood fill to dilate all exterior gray pixels to perform a removal of an exterior wall. However Piekniewski teaches performing a flood fill to dilate all exterior pixels (para. [0159], a flood-fill on the color distance originating at the peak of the combined saliency map with a tolerance may be performed… The term “fill operation tolerance” may be used to describe image area fill operation wherein the fill process may assign given pixel values (e.g., given color) to pixels within an area until a difference across two neighboring pixels may be encountered that is greater than the tolerance). It would be obvious for the “assigned given pixel values” to be white (para. [0086], pixels are black, gray, or white) to increase signal to noise ratio, and/or reduce probability of false detections (para. [0151], The map 500 may comprise one or more areas of high saliency (e.g., the area 502). In order to increase signal to noise ratio, and/or reduce probability of false detections, the map 500 may be spatially filtered in order to reduce and/or altogether remove smaller areas of low saliency)) and therefore dilate the gray pixels to white. Performing a removal of an exterior wall is interpreted to be an intended use of the flood-fill step.
Therefore taking the combined teachings of Radosavljevic and Piekniewski as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Piekniewski into the method of Radosavljevic. The motivation to combined Radosavljevic and Piekniewski would be to enable tracking of objects that may not be characterized by a distinctive (salient) color compared to the background (para. [0160] of Piekniewski).


Regarding claim 27, the modified invention of Radosavljevic teaches a method of comprising a further step, performed after the displaying step, of creating an annotation of the final map (para. [0127] of Radosavljevic, For example, parking prediction system 102 generates a vehicle map and/or a feature map that includes the prediction score of each element of a matrix of the map.  For example, parking prediction system 102 generates a new map, updates a previous map, and/or the like. In some non-limiting embodiments, parking prediction system 102 may generate the map so that the map includes a labeled parking location).


Regarding claim 28, the modified invention of Radosavljevic teaches a method comprising an additional step, performed after the displaying step, of receiving input from a human annotator (para. [0092] of Radosavljevic, parking prediction system 102 determines the feature map data based on one or more features of a road that are labeled by an individual).


Regarding claim 29, the modified invention of Radosavljevic teaches a method wherein the smoothing step comprises Gaussian smoothing (para. [0104], [0151], [0197] of Piekniewski,  In some implementations, saliency map may be blurred, e.g., by using Gaussian blur filter; In some implementations, the filter may comprise a Gaussian 2-dimensional mask of 9×9 pixels for an image of 320×200 pixels).


Related Art
Ho (US20190310378) teaches a process of segmentation, clustering, creating a convex hull (para. [0112]), and outputting a map (fig. 6A).
Martinson et al (US20160180195) teaches a flood fill algorithm (para. [0068], [0070]), edge detection (para. [0062), and object detection from extracted blobs (para. [0062]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663